 

Case 1:19-cv-10119-MLW Document 136 Filed 08/17/21 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

RED WOLF ENERGY TRADING, LLC,

o

Plaintiff,

)
)
)
)
)
Vv. ) C.A. No. 1:19-cv-10119-MLW
)
BIA CAPITAL MANAGEMENT, LLC, )
GREGORY V. MOELLER, )
GROWTHWORKS, LLC, )
MICHAEL HARRADON, and )
JON MOELLER, )
)
)

Defendants.

ORDER

 

WOLF, D.J. August 17, 2021

¢

The court has reviewed the parties' responses to the August
11, 2021 Order (Docket No. 132) concerning further discovery and
scheduling. See Dkt. Nos. 134, 135. It continues to find that it
is important to hold a scheduling conference in this case soon.
The Deputy Clerk has been informed that counsel for defendants
will be returning from vacation on August 23, 2021. |

In view of the foregoing, it is hereby ORDERED that the August
19, 2021 scheduling conference is RESCHEDULED, and shall be held

by videoconference on August 26, 2021, at 2:00 p.m.

CO Kerk a?

UNITED ‘STATES DISTRICT GE
